Citation Nr: 9916144	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  96-34 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus

2.  Entitlement to service connection for arthritis of the 
left foot.

ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1989 until 
December 1994.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision in June 1995 from the Chicago, Illinois Regional 
Office (RO) which, in pertinent part, denied service 
connection for bilateral pes planus and arthritis of the left 
foot.

This case was remanded by a decision of the Board dated in 
October 1997 and is once again before the signatory Member 
for appropriate disposition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran had mild pre-existing bilateral pes planus 
which did not permanently increase in severity as the result 
of service; a mild pes planus condition is currently 
indicated.

3.  Arthritis of the left foot was first clinically indicated 
during service.


CONCLUSION OF LAW

1.  Pes planus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (1998).

2.  Arthritis of the left foot was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim has been determined to be well-grounded 
within the meaning of 38 U.S.C.A. 5107(a).  That is, he is 
found to have presented claims in this regard which are 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The appellant asserts that he now has chronic disability of 
the feet, to include arthritis of the left foot, which is of 
service onset or which is the result of aggravation of pre-
service injury to the left foot and pre-existing pes planus.  
It is contended that service connection is thus warranted for 
bilateral pes planus and degenerative changes of the left 
foot. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.§§ 1110, 1131.  A preexisting injury or disease will 
be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service 38 U.S.C.A. 1153; 
38 C.F.R. § 3.306(b). 

The service medical records reflect that upon examination in 
October 1989 for entrance into service, the veteran was noted 
to have mild pes planus, bilaterally, which was asymptomatic.  
In July 1990, the veteran complained of sharp pain in the 
right heel for the previous two weeks.  He denied having had 
strenuous exercise, prolonged standing, or trauma.  On 
examination, the right foot was tender at the mid aspect of 
the medial metatarsal, and he had callosities at the first 
metatarsophalangeal joint.  He was referred to a podiatry 
clinic for assessment.  When seen at an orthopedic clinic in 
August 1990, pursuant to the referral, the veteran reported a 
history of pain in the medial area of the feet which had 
increased in the prior three to four weeks.  The diagnosis 
was plantar fasciitis.  An X-ray of the feet disclosed no 
evidence of fracture, dislocation or other abnormality.  
Later that same month, he was afforded a bone scan and an 
impression of abnormal uptake in the region of the second and 
third left tarsometatarsal joint areas, most likely residuals 
of prior trauma, with degenerative trauma, was rendered.  A 
podiatry clinic note indicated that the bone scan showed 
degenerative arthritis.  The veteran was placed on anti-
inflammatory medication and a 30-day profile. 

The service medical records also show that in April 1994, the 
appellant was treated for complaints of pain in the arches of 
his feet.  He was reported to have indicated that he had had 
the problem since being in the Army, and that wearing arch 
supports did not help the symptoms.  He reported having very 
low arches, and indicated that an arch had been "broken."  
In September 1994, he was seen again for arch pain which he 
indicated he had had for four years.  The appellant rendered 
a history to the effect that 10 to 11 years before, he had 
torn ligaments in his left foot, and that after he came into 
the Army, X-rays had revealed a healed fracture.  He related 
that he was given arch supports every three to four months 
which he felt did not help much.  He said that the right foot 
gave him the most pain and related that he had pain even at 
rest.  He also indicated that he had been told to change his 
shoes the past April but that the pain was the same.  
Examination of the feet disclosed tenderness with palpation 
without edema, erythema or deformity.  It was noted that he 
had slight pes planus.  It was recorded that there was 
positive dorsiflexion, plantar flexion, inversion and 
eversion.  It was noted that a bone scan had indicated mild 
arthritic changes in the left third metatarsal joint.  
Following examination, a routine podiatry consultation, 
continued arch support, medication and an Epsom salt soak 
were prescribed.  Later that same month, a podiatry clinic 
examination findings were moderate pain elicited about the 
plantar fascia distal to the tubercle, and easily palpable 
mass about the calcaneal tubercle, marked paresthesia on 
palpation traveling to the hallux, and a negative Tinel's 
sign of the posterior tibial nerve.  The assessment was right 
plantar fasciitis with possible medial calcaneal neuroma.  

Upon examination in October 1994 for separation from service, 
moderate pes planus of the left foot was noted.  A notation 
of foot trouble, September 1990 through September 1994, was 
recorded as medical history.  It was indicated that the 
appellant had had ongoing conservative treatment for plantar 
fasciitis with possible arthritic medial calcaneal tubercle.  

The appellant was afforded a VA examination for compensation 
and pension purposes in March 1995 and related that while 
engaging in a great deal of running in 1990, his arches 
started becoming sore, the right side greater than the left.  
He related that he was under the care of a podiatrist who 
told him that he had "future arthritis."  The veteran 
related that he had sustained a stress fracture of the right 
first metatarsal while in high school which had not bothered 
him.  He said that weather seemed to make his feet ache a 
little more, especially the right, but that they did not 
impair his activities in any way.  

Examination of the feet disclosed a callous formation of the 
fifth metatarsal of the dorsum mid shaft which was noted to 
be from previous fracture.  There was no tenderness or 
adhesions.  It was noted that the arches were somewhat 
weakened, bilaterally, more on the left than on the right.  
It was reported that the left arch was beginning to pronate 
slightly.  The veteran indicated that he had generalized 
tenderness throughout the longitudinal arch, bilaterally, 
especially on the left.  Callosities were observed on the 
balls of the feet and on the medial aspects of the great toes 
and a little on the heels.  The appellant stated that he had 
to file them down every week to ten days because they built 
up rapidly.  It was noted that he could ambulate on his toes, 
heels, and medial and lateral aspects of the feet without 
difficulty.  Following examination, diagnoses of bilateral 
pes planus and history of stress fracture of the right fifth 
metatarsal were rendered.  X-ray examination of the feet at 
that time disclosed the bony structure was intact, and that 
the soft tissue was not remarkable.  

A letter dated in January 1996 was received from H. R. 
Hadden, DPM, who related that the veteran had been seen that 
same month when he complained of pain in the right heel and 
wanted both of his arches evaluated.  The appellant noted by 
way of history that he had injured the left foot as a 
teenager when he tore some ligaments and had a weakened 
midfoot or arch area.  He indicated that he had been 
asymptomatic following treatment.  The veteran reportedly 
further indicated that after he had been in the military, he 
had had increased activity of the feet with marching, hiking, 
drilling, etc.  He related that he subsequently began to 
experience pain in both feet, especially in the longitudinal 
area of the left foot and plantar heel area of the right 
foot.  It was noted that the appellant brought some of his 
military records and that these were reviewed.  Comprehensive 
examination and radiological studies of both feet were 
accomplished.  Diagnoses following examination were subacute 
bursitis/plantar fasciitis, right heel; degenerative joint 
disease medial mid tarsus left foot; and increased pronation, 
bilaterally, more severe in the left foot due to degenerative 
joint disease in the medial column.  It was Dr. Hadden's 
opinion that most likely the accident to the left foot as a 
teenager caused the breakdown of the longitudinal arch of the 
left foot and that this eventually led to degenerative 
arthritis of the tarsal joints.  Dr. Hadden stated that this 
was aggravated by the stressful activities on his feet when 
he entered the military, but that the problem at that point 
did not really require a lot of treatment because it was 
asymptomatic.  

Dr. Hadden also opined that in the right foot, the veteran 
basically had a pes cavus type condition when he entered the 
military and that that foot did not do well under the stress 
of military life.  It was found that rigorous marching and 
drilling had probably caused the plantar fasciitis in the 
plantar aspect o the right heel which was currently acute, 
secondary to pes cavus deformity aggravated by military 
duties.  Dr. Hadden added that as a matter of fact, both feet 
were probably of a pes cavus type structure before the 
appellant's accident, and before entering the military.  It 
was determined that he probably lost some of the arch height 
in the left foot because of damage to the mid tarsus.  It was 
noted that there was a more clear picture in the right foot 
of a posterior cavus deformity, and that years of military 
service had probably resulted in a slight depression of the 
mid tarsus such that he had a clinically normal appearing 
arch on X-ray, while in reality, there was a posterior cavus 
deformity of the right foot.  

Dr. Hadden stated, in summary, that the veteran currently had 
bilateral foot problems which were related to an injury prior 
to entering the military in the left foot.  It was noted that 
he was predisposed to foot problems by the pes cavus type 
structure of both feet and that the rigorous activities 
involving the feet and legs during the military had 
aggravated the conditions in both feet.  It was added that 
the appellant had developed a painful right heel and 
increased deformity in the left foot with arthritic changes, 
which might or might not become symptomatic in the future.  
It was noted that the veteran's right heel was treated by 
injection, and that a heel pad was made for him to wear in 
his right shoe.  The left foot was noted to be asymptomatic.

Pursuant to Board remand of October 1997, the veteran 
underwent VA examination of the feet in March 1998.  The 
service medical records were reviewed and treatment and 
findings with respect to the feet were delineated.  The 
appellant was reported to have stated that his biggest 
problem was with the right heel, but indicated that he had 
bilateral symptoms.  Upon examination, the findings were 
remarkable for mild asymmetry of the feet with some pronation 
of the left foot resulting in a slightly depressed arch.  It 
was reported that there was no arch depression "pes planus" 
on the right.  There were soft calluses over the heads of the 
first metatarsals, bilaterally, and on the medial side of the 
left first interphalangeal joint which were nontender.  The 
veteran indicated that the sole of his feet anterior to the 
calcaneus was the locus of the pain he experienced, but it 
was reported there was no complaint of tenderness in that 
area to thumb pressure.  It was noted that the veteran took 
no medication for pain and that he wore steel-toed boots for 
sometimes up to 12 hours per day.  He related that he did not 
wear arch or heel supports.  X-rays of both feet were 
interpreted as showing some mild degenerative changes in the 
tarsal joints at the left second and third metatarsals.  
Assessments of bilateral plantar fasciitis, mild; mild pes 
planus of the left foot, and degenerative joint disease, 
cause undetermined, mild, left mid-foot, currently without 
limitation of motion or loss of ambulatory motion, were 
rendered.

The examiner commented that the history of injury to the left 
foot in high school was not well defined, and as evidenced by 
the veteran's activity prior to enlistment, was considered to 
have been well healed.  It was noted that the minimal changes 
seen on X-ray only in the left foot may have been related to 
the pronation as there was no specific injury indicated in 
the service medical records.  It was thus concluded that the 
changes in the foot seen on X-ray were not aggravated by 
military service.  The examiner added that although there was 
an initial note in service of pes planus, this had not been 
found of the right foot, and was only mildly present on the 
left.  It was related that there was no evidence of any 
increase beyond the initial observation of a mild pes planus, 
and it was therefore found that this condition had not been 
aggravated by service. 

Analysis

The evidence in this regard clearly indicates that bilateral 
pes planus was clinically identified upon service entrance 
examination in October 1989.  In deciding a claim based on 
aggravation after having determined the presence of a 
preexisting condition, the Board must determine whether there 
has been any measured worsening of the disability during 
service and then whether this constitutes an increase in 
disability.  See Browder v. Brown, 5 Vet.App. 268, 271 
(1993); Hensley v. Brown, 5 Vet.App. 155, 163 (1993).  The 
pertinent question thus becomes whether there was any 
permanent increase in severity of the of the pre-existing 
condition to warrant service connection on the basis of 
aggravation.

The service medical records reflect that the appellant's feet 
became symptomatic in the area of the arches within months 
after entering active duty.  In 1994, it was noted that 
several therapies, including continued arch support and a 
change in shoes had not significantly alleviated his 
symptomatology which included pain and tenderness.  Upon 
examination in October 1994 for discharge from service, it 
was recorded that he had moderate pes planus of the left 
foot.

The record reflects that when the appellant underwent VA 
examination in March 1995, it was noted that the arches were 
somewhat weakened, with the left beginning to pronate 
slightly, but that the right was not.  It was indicated that 
the appellant reported that he had some pain and tenderness 
generalized throughout the longitudinal arch, bilaterally, 
more on the left.  Dr. Hadden presented an extensive clinical 
report in January 1996 which indicated in effect that the 
appellant had a left foot problem which was related to an 
injury prior to service, and a pre-existing pes cavus 
deformity of both feet which predisposed him to foot 
problems.  It was opined that the veteran had lost arch 
height as the result of his pre-service injury of the left 
foot, and that the rigorous activities of years of military 
service had aggravated the conditions in both feet.  It is 
shown, however, that while Dr. Hadden injected the 
appellant's right heel and indicated that a heel pad was made 
to wear in his right shoe, it was clearly noted that the left 
foot was not treated because it was asymptomatic.  No pain or 
tenderness of either the right or left arch area was reported 
at that time.  When the appellant was examined by the VA in 
March 1998, some pronation of the feet was again noted, but 
no right pes planus was observed.  It was reported that there 
was no complaint of tenderness upon thumb pressure to the 
feet.  It was the examiner's opinion that pes planus in the 
left foot was no more than mild and that there was no 
evidence of any increase beyond what was observed at service 
entrance.  

The Board observes that service medical records reflect mild 
pes planus upon service entrance examination in October 1989 
which is conceded to have become symptomatic during service.  
The veteran was reported to have complaints of pain and 
tenderness during that time and upon VA examination in March 
1995, some months after release from active duty.  However, 
the record clearly reflects that by the time of his 
examination by Dr. Hadden in January 1996, the left foot had 
become asymptomatic and no symptomatology affecting the right 
arch area was reported.  No symptoms associated with pes 
planus were indicated upon VA examination in March 1998 
except for mild pronation on the left which was the same as 
that indicated at service entrance.  It was clearly noted 
that the veteran's activities were unimpaired by his feet.  
The evidence thus indicates that while the appellant's feet 
may have become symptomatic in service due to the rigors of 
active duty, it is not demonstrated hat that there was any 
permanent increase in severity of the pre-existing condition 
as shown by the current clinical record in this regard.  In 
this regard, temporary or intermittent flare-ups of a 
preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying condition (as 
contrasted with symptoms) has worsened.  Hunt v. Derwinski, 1 
Vet.App. 292, 296-97 (1991).  Consequently, service 
connection for pes planus on the basis of aggravation must be 
denied.  


The Board has considered the doctrine of benefit of the 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, a reasonable basis for a grant of the 
benefit sought on appeal above is not identified at this 
time.

As to the claim of service connection for arthritis of the 
left foot, the record indicates that while the appellant did 
indeed state that he had an injury to the left foot prior to 
service, it is not shown that arthritis was noted at service 
entrance.  Evidence of an arthritic process was first 
clinically demonstrated on a bone scan in September 1990 
which was most likely felt to be due to residuals of prior 
trauma.  On VA examination in March 1998, however, the 
examiner stated that the history of left foot injury was not 
well defined, and that it was considered to have been well 
healed prior to service.  It was noted in the conclusions 
that the cause of degenerative joint disease of the left mid 
foot was undetermined.  The Board thus finds under the 
circumstances that while there may be some evidence which 
indicates that current degenerative changes of the left foot 
may be a progression of pre-service injury, the evidence is 
at least in equipoise on the question as to a finding that 
current degenerative changes of the left foot are of service 
onset.  The benefit of the doubt is thus resolved in favor of 
the appellant as to this matter.


ORDER

Service connection for bilateral pes planus is denied.

Service connection for arthritis of the left foot is granted.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

